DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1, 2, and 4-14, in the reply filed on August 27, 2021 is acknowledged. Applicant included claim 2 in the grouping. However, claim 2 is directed to roll of resin tape, that reads on species A. Therefore, claim 2 will also be considered withdrawn. Claims 1 and 4-14 will be examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the forming step, “glass film having marginal portions having marginal portions” is grammatically incorrect.  Additionally, “glass film having marginal portions has the marginal portions” is also grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites removing opposite edge regions of the glass film with resin tape. It is unclear if the resin tape (alone) located on opposite edge regions are being removed or if the both edge regions of the glass film (with resin tape) is being removed. Furthermore, it is unclear how glass film is formed by removing the edge regions, especially since the glass film already exists, i.e. already formed from the downdraw or flow process step. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Taniguchi et al (JP 2011-207721, machine translation provided). Taniguchi teaches a method for manufacturing a glass film ([0047]-[0048], figure 4) comprising continuously forming an elongated glass film from molten glass ([0009],[0023], [0036], [0038]), the glass film having marginal portions in width-directional opposite edge  by a given distance from the respective marginal portions in a length direction of the glass film ([0022], [0040]). Furthermore, Taniguchi teaches continuously removing each of the marginal portions at a position between the marginal portion and the resin tape, to form a glass film with resin tape ([0015], [0017], [0043]). 
Regarding claim 4, Taniguchi teaches forming the resin tape by continuously applying a resin solution to a surface of the glass film having marginal portions in a tape like configuration ([0056]-[0057]).
Regarding claim 5, Taniguchi teaches the resin is an ultraviolet curing resin, a thermosetting resin ([0056]-[0057]).
Regarding claim 7, Taniguchi teaches the glass film can be formed using a float process or an overflow downdraw process ([0029]).
Regarding claim 8, Taniguchi teaches the resin tape has a thickness of 5-300µm ([0031]) or 3-250µm ([0060]), which overlaps with the claimed range of 20-500µm.
Regarding claim 9, Taniguchi teaches the glass film with resin tape is wound into a roll (figures 1, 3 and 4, [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided).  Taniguchi doesn’t specify a spacing between the edge of the glass film and the resin tape. However, Taniguchi suggests applying the resin tape only on the effective portions of the glass film, and not on the beaded ends which are to be cut off, i.e. the marginal portions ([0033]). Naturally, to minimize waste, the effective portions would naturally be maximized and the marginal portions minimized, in a width direction. This can be seen in figure 2. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the resin tape to be placed so that it is positioned from the edge at a distance less than 40% of the width of the glass film, as the marginal portions is minimized, as shown in figure 2. 
Regarding claim 11, Regarding claim 11, Taniguchi teaches continuously feeding a protective sheet, i.e. paper, and winding the glass film with the resin tape in the form of a roll with the protective sheet ([0052]). Taniguchi doesn’t expressly discussed feeding a protective sheet from a protective sheet roll. However, since the glass film with resin is continuously wound, and the protective film is also wound with the glass .
Claims 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) as applied to claim 1 above, and further in view of Higuchi et al. (2010/0192634).  Taniguchi teaches an embodiment wherein the resin tape is continuously formed on only one surface of the glass film and winding the glass film with the tape into a roll (figure 4, [0056]). However, in the embodiment shown in figure 4, the glass surface with the resin tape is not facing outwards when in the roll. Like Taniguchi, Higuchi also teaches a method for forming a glass film with a resin tape comprising continuously forming a glass film from molten glass and continuously forming a resin tape on the surface of the glass film (abstract, [0043]). Higuchi further teaches there are various known ways for applying the resin tape, including applying the resin tape to one or both surfaces of the glass film ([0047]), and applying a tape via adhesive or applying resin solution ([0051]). Higuchi also teaches continuously applying the resin tape on only one surface of the glass film and winding the glass film with resin into a roll, such that the glass surface with the resin is facing outwards when in the roll (figures 2, 4, 5 [0068], [0070], [0071]), or facing inwards when in the roll ([0069], figure 3).  Higuchi teaches these two versions are obvious variants of each other and is a matter of preference,  wherein one skilled in art could infer from having the resin film facing outwards would apply added protection to the last glass layer wound on the roll. Accordingly, it would have been obvious to one of . 
 Regarding claims 12 and 14, Higuchi further teaches removing the resin tape from the glass film, which would include width directional edge regions of the resin tape, thereby resulting in a glass film ([0054]). Higuchi also teaches cutting the glass film in a width direction to obtain glass substrate of the desired size ([0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the further step of processing the glass film with resin tape by removing the resin tape and cutting the glass film,  so as to provide for into individual glass substrates for supporting thin film transistors.
Regarding claim 13, as already discussed above, Taniguchi teaches winding the glass film in the form of a roll (figures 1, 3 and 4, [0045]) and Higuchi also teaches winding the glass film into a roll ([0053]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (JP 2011-207721, machine translation provided) as applied to claim 1 above, and further in view of Teranishi et al. (2011/0192878).  Taniguchi doesn’t specify a resin removal step. Teranishi teaches a roll to roll process comprising providing roll of a glass film with a resin tape attached, unrolling the composite roll, removing the resin film so as to expose the glass surface for further processing, and rolling the glass film back into another roll (abstract, at least figure 2, [0034], [0101]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741